                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

PATRICIA A. LANGEVIN,                          )
                Plaintiff,                     )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 7:16-CV-144-FL
                                               )
NANCY A. BERRYHILL,                            )
Commissioner of Social Security,               )
                     Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for approval of attorney’s fees under section 206(b) of the Social
Security Act, 42 U.S.C. § 406(b).

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 3, 2018, that plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the amount
of $13,318.25.

This Judgment Filed and Entered on October 3, 2018, and Copies To:
Jonathan P. Miller (via CM/ECF Notice of Electronic Filing)
Wanda D. Mason (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)


October 3, 2018                        PETER A. MOORE, JR., CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
